 Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 1 of 16                     PageID #: 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE



 DIANA PANTELAS,                                )
                                                )
                          Plaintiff,            )
                                                )
               v.                               )      Case No.
                                                )
 MENTOR ABI, LLC d/b/a                          )
 NEURORESTORATIVE MAINE,                        )
                                                )
                            Defendant           )


                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Diana Pantelas (“Plaintiff” or “Ms. Pantelas”), by and through the undersigned

counsel, hereby complains against Defendant Mentor ABI, LLC d/b/a Neurorestorative Maine

(“Defendant” or “Mentor”), as follows:

                              JURISDICTION AND PARTIES
       1.     This action arises under Title VII of the Civil Rights Act (“Title VII”), 42 U.S.C.

§§ 2000e, et seq., the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the

Maine Human Rights Act (“MHRA”), 5 M.R.S. §§ 4551 et seq., the Maine Whistleblowers’

Protection Act (“WPA”), 26 M.R.S. §§ 831 et seq., as enforced through the MHRA, and Maine’s

Timely and Full Payment of Wages Law (“TFPWL”), 26 M.R.S. §§ 621-A and 626 et seq.

       2.     Ms. Pantelas is a United States citizen residing in the Town of Old Orchard

Beach, County of York, State of Maine.

       3.     Defendant is a Delaware limited liability corporation.




                                               1
 Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 2 of 16                       PageID #: 2




        4.     Mentor does business in the State of Maine, including but not limited to operation

of supported living programs in the Towns of Kennebunk and Old Orchard Beach, located in the

County of York.

        5.     Plaintiff is an “employee” as that term is defined under Title VII, the MHRA, and

the WPA.

        6.     Defendant has several thousand employees.

        7.     This Court has subject matter jurisdiction over Ms. Pantelas’ claims pursuant to

28 U.S.C. §§ 1331, 1332 and 1367.

        8.     Plaintiff filed a timely Charge of Discrimination against Defendant with the

Maine Human Rights Commission (“MHRC”), alleging that Defendant subjected her to unlawful

discrimination on the bases of race and gender, disability discrimination, retaliation, and

whistleblower retaliation.

        9.     On November 16, 2020, the MHRC issued a Notice of Right to Sue.

                                  FACTUAL ALLEGATIONS
        10.    Mentor is a provider of rehabilitation services for people with traumatic brain

injuries.

        11.    Mentor is a partner of The MENTOR Network, a national network of local health

and human services providers.

        12.    Ms. Pantelas began working for Mentor in May of 2017 as a Life Skills Trainer

(“LST”) and Certified Residential Medication Aide (“CRMA”).

        13.    From May 2017 to November 2018, Ms. Pantelas worked at the Kennebunk house

operated by Mentor. The company then transferred her to the Old Orchard Beach house, where

she worked for the remainder of her employment with Mentor.


                                                 2
 Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 3 of 16                         PageID #: 3




        14.       Ms. Pantelas’ ethnic background is Greek. She has dark, olive-toned skin and

could easily be perceived as a person of color.

        15.       One of the clients Ms. Pantelas cared for at the Kennebunk house was known for

racist behavior. This client treated white, light-skinned men and women working for Mentor far

better than he treated people of color working for Mentor.

        16.       Upon information and belief, the client perceived Ms. Pantelas to be a person of

color and treated her in a manner that was hateful, racist, and bigoted. The client threw water at

Ms. Pantelas, attacked her with a butter knife, and told her to get out of the house. He also called

her names like “bitch” and “whore.”

        17.       This client had a history of treating people he perceived to be non-white with

hostility and disrespect; he did not treat the staff he perceived to be white in the same manner.

        18.       Ms. Pantelas was afraid to work with this client because he would either mistreat

her or refuse to let her care for him.

        19.       Ms. Pantelas reported to a residential supervisor, Samantha Cassidy, that the

client was treating her in a racist and abusive manner. Ms. Cassidy did nothing in response to

this complaint.

        20.       Mentor did not provide staff with training on how to deal with a client’s racist or

discriminatory behavior.

        21.       Ms. Pantelas’ coworker also complained to Ms. Cassidy and Mentor about the

client’s racism and abuse. The coworker refused to work with the client because of his racist,

abusive behavior. Mentor terminated Ms. Pantelas’ coworker under the false pretense of

insubordination.




                                                    3
 Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 4 of 16                        PageID #: 4




       22.     Ms. Pantelas feared that she would be terminated if she complained any further

about the client’s racist behavior.

       23.     In 2018, when Ms. Pantelas was still working at the Kennebunk house operated

by Mentor, she arrived to work and found a client on the ground outside the house.

       24.     Ms. Pantelas approached the client to help him up and asked why he was alone on

the ground. He responded that: “they won’t get me up.” The client is mobile but uses a cane for

support. He weighed approximately 300 pounds and was around 60 years old.

       25.     Ms. Pantelas was confused because it was against Mentor policy to leave a client

that had fallen on the ground. She believed that leaving the client on the ground without

assistance amounted to abuse and violation of a client/consumer’s rights.

       26.     Ms. Pantelas requested help from other staff members to assist her in getting the

client back on his feet, but they declined. The staff told Ms. Pantelas that the residential

supervisor, Ms. Cassidy, had instructed them to leave the client on the ground because he was

having a behavioral “episode.”

       27.     Ms. Cassidy arrived and told Ms. Pantelas she had instructed the staff to leave the

client on the ground to correct his behavioral issues. Ms. Cassidy specifically instructed Ms.

Pantelas not to touch the client, stating: “he’s having a behavior, we’re going to teach him.”

       28.     Ms. Pantelas objected to this instruction and assisted the client to his feet alone.

       29.     At this point, the client had been on the ground outdoors for 45 minutes in the hot

sun.

       30.     The client had a heart condition.

       31.     Ms. Pantelas wrote and submitted an incident report because she believed the

foregoing events amounted to client abuse.



                                                   4
 Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 5 of 16                      PageID #: 5




        32.     Twenty-four hours later, the client was hospitalized. Roughly two weeks after this

incident, the client died.

        33.     Ms. Pantelas believes the client’s death was caused by the abuse and neglect

described above.

        34.     After the above events, Mentor removed Ms. Pantelas from the schedule at the

Kennebunk house and refused to provide her with any scheduled hours.

        35.     A few weeks later, Mentor transferred Ms. Pantelas to its Old Orchard Beach

house against her wishes and for no legitimate reason other than retaliation.

        36.     Ms. Pantelas reported to a residential supervisor named Lillian Chick while

working at the Old Orchard Beach house.

        37.     On or around April 19, 2019, Ms. Pantelas observed a Mentor residential

supervisor kissing a client. She discussed the incident with a coworker present in the house at the

time. The coworker then left to pick up another client, and the supervisor and client began

yelling at Ms. Pantelas, begging her not to report the inappropriate kissing she had witnessed.

        38.     Romantic interactions like the one Ms. Pantelas witnessed between a supervisor

and a client are absolutely prohibited and considered a violation of client/consumer’s rights.

        39.     Ms. Pantelas was shocked by what she had witnessed. She felt harassed and

intimidated by the supervisor who yelled at her to keep quiet. As soon as she was outside the

client and supervisor’s presence, Ms. Pantelas reported the kissing incident.

        40.     Only twenty to thirty minutes passed between the kissing incident and Ms.

Pantelas reporting it.

        41.     Mentor Director Laurie Winslow and Manager Becca McIntire took adverse

action against Ms. Pantelas, falsely claiming that she had waited too long to report the kissing



                                                 5
 Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 6 of 16                        PageID #: 6




incident. Mentor also unreasonably criticized Ms. Pantelas for speaking to her coworker about

the incident.

        42.     Ms. Pantelas has a disability in that she is hearing impaired and completely deaf

in one ear. As a result, Ms. Pantelas speaks loudly. She also finds that it takes longer to perform

certain work tasks such as dispensing medications.

        43.     In August of 2019, Mentor removed the task of passing out medications from Ms.

Pantelas’ list of responsibilities, claiming she took too long completing the task.

        44.     Ms. Pantelas explained to her residential supervisor, Ms. Chick, that she needed to

take more time passing out medications because of her hearing disability; by not rushing the

process, Ms. Pantelas ensured that she did not make a medication error. Ms. Chick responded to

Ms. Pantelas that she needed to move faster.

        45.     Mentor’s Old Orchard Beach house was frequently short staffed. Ms. Pantelas

made numerous complaints about the staffing shortages to Ms. Chick.

        46.     Some of the clients at the Old Orchard Beach house were staffed with a required

ratio of two to one (2:1). However, Ms. Pantelas and her coworkers would often find themselves

working with staffing numbers that did not comply with the required 2:1 ratio.

        47.     Ms. Pantelas reasonably believed that working out of the required ratio

jeopardized the safety of clients as well as staff.

        48.     Ms. Pantelas also believed that Mentor was fraudulently collecting money from

the State, which would pay the company for 2:1 staffing even when the ratio of two staff to one

client did not exist.

        49.     As a result of the short staffing, Ms. Pantelas suffered a workplace injury to her

back in late August or early September of 2019.



                                                      6
 Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 7 of 16                       PageID #: 7




       50.      As a result of her workplace injury, Ms. Pantelas had lifting restrictions and was

prohibited from working with clients alone. However, Ms. Chick consistently scheduled Ms.

Pantelas to work alone, in violation of her work restrictions.

       51.      Because of her workplace injury, Ms. Pantelas was out of work for the week of

September 2, 2019, but she was not compensated.

       52.      When Ms. Pantelas returned to work in September of 2019, Ms. Chick called her

into the office. She asked why Ms. Pantelas was injured so often.

       53.      Ms. Pantelas replied that she was frequently hurt because Mentor did not

adequately staff the residences. Ms. Pantelas also stated that additional staff was needed because

she was not able to work alone with a client, especially one with mobility issues.

       54.      One client, RM, requires 2:1 staffing. Ms. Pantelas was scheduled to work with

him alone despite her conversation with Ms. Chick reiterating her need for a workplace

accommodation.

       55.      Ms. Pantelas again reported to Ms. Chick that she was short staffed on the

overnight shift. Ms. Pantelas reported that she was working alone and, due to her work

restrictions, she would not be able transfer the clients should they need to get out of bed or use

the bathroom.

       56.      Instead of scheduling additional staff, Ms. Chick responded by telling Ms.

Pantelas to force the client to sleep in his wheelchair to make any necessary transfer feasible. Ms.

Chick’s instruction was another blatant instance of client abuse.

       57.      After she made the foregoing protected whistleblower reports in August and

September of 2019, Mentor decreased Ms. Pantelas’ hours from forty down to thirty each week.




                                                 7
 Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 8 of 16                          PageID #: 8




There was no legitimate business reason for the reduction in hours given Mentor’s continuous

staffing difficulties.

        58.     The only reasonable explanation for Mentor reducing Ms. Pantelas’ hours is

retaliation.

        59.     Mentor struggles to retain employees and there is tremendous turnover within the

company.

        60.     Some of Mentor’s supported living clients have aggressive behaviors and need

constant one-on-one supervision.

        61.       Mentor’s understaffing was illegal and created unsafe conditions for clients as

well as staff. Supported living homes operated by Mentor are Level VI Residential Care

Facilities, which are required to follow State of Maine, Department of Health and Human

Services Regulations Governing the Licensing and Functioning of Assisted Housing Programs.

Part 10-144, Chapter 113, Effective Date (Last Amended): August 20, 2008. Staffing levels are

set forth at 13.1 and 13.2, as follows: 13.1 General requirements. Minimum staffing shall be

adequate to implement service plans, as well as to provide a safe setting. The Department

reserves the right to require additional personnel or to modify the requirements of this section

due to the level of supervision and care required by the residents, the size of the facility, and

distinct parts or distribution of residents throughout the physical plant. It is further required that

all regular staff have in-service training at least annually, in areas related to the specific needs of

the residents served.

        62.     At one point, Mentor was so understaffed that the company offered a $100 bonus

to employees who were willing to pick up additional shifts. Ms. Pantelas did this on a number of




                                                   8
 Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 9 of 16                        PageID #: 9




occasions but never received her bonus. She followed up with Ms. Chick about the bonus pay, to

no avail.

        63.     Despite her work restrictions, Mentor scheduled Ms. Pantelas on one occasion to

work alone with five clients.

        64.     Ms. Pantelas is still treating with medical providers for her back condition, for

which she recently had surgery.

        65.     Mentor failed to accommodate Ms. Pantelas’ ongoing back pain, which has had a

duration of more than six months and significantly impairs her ability to work, lift, and do other

activities of daily living.

        66.     On September 9, 2019, Ms. Pantelas met with Ms. Chick and filled out a

performance form regarding her back injuries. She stated that she did not need additional training

to prevent injury but that she needed additional staff to be scheduled to prevent injury.

        67.     On September 9, 2019, Ms. Pantelas learned that a new staff member was having

trouble with a client from another one of Mentor’s houses. A coworker asked Ms. Pantelas to go

assist the new staff member and help deescalate the situation.

        68.     When Ms. Pantelas arrived at the house and offered assistance, the coworker

began to yell and curse at her.

        69.     Out of frustration, Ms. Pantelas told the coworker she was acting like a bitch. Ms.

Pantelas then returned to the house where she was assigned.

        70.     Ms. Pantelas reported the above incident to management.

        71.     Two days later, Mentor terminated Ms. Pantelas’ employment.

        72.     Ms. Pantelas’ coworker, who had initiated the unprofessional interaction that

resulted in Ms. Pantelas using the word “bitch,” was not terminated. This coworker is not



                                                  9
Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 10 of 16                           PageID #: 10




someone that clients or staff perceive as a person of color. Upon information and belief, this

coworker was not disabled and had not engaged in any protected whistleblower conduct.

          73.    Mentor claimed that Ms. Pantelas was being terminated for performance issues

and boundary issues.

          74.    However, the allegations used as a reason for her termination were false and

unsupported by any credible evidence.

          75.    Mentor knowingly and willfully violated Ms. Pantelas’s state and federally

protected rights.

     COUNT I – RACE-BASED DISCRIMINATION IN VIOLATION OF TITLE VII
                         (42 U.S.C. §§ 2000e, et seq.)

          76.   Plaintiff repeats the allegations contained in Paragraphs 1 through 75 as if fully stated

herein.

          77.   Defendant discriminated against Plaintiff in the terms, conditions and privileges of

her employment and terminated her because of her perceived race and skin color.

          78.   Defendant’s policies had the effect of discriminating against Plaintiff because of her

perceived race and skin color.

          79.   Defendant acquiesced in the racist, bigoted behavior of its client toward Ms. Pantelas

and other staff members, solely on the basis of perceived race or skin color.

          80.   Defendant’s acquiescence to its client’s racist behavior toward Ms. Pantelas and

others created a hostile and abusive working environment in violation of Title VII.

          81.   As a result of Defendant’s discriminatory actions, Ms. Pantelas has suffered and is

entitled to damages, including but not limited to: lost wages and benefits, front pay, compensatory

damages including emotional pain and suffering and lost enjoyment of life, attorney’s fees, costs

and expenses.

                                                    10
Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 11 of 16                           PageID #: 11




          WHEREFORE, Plaintiff Diana Pantelas requests that the Court award her damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

her by law.

                  COUNT II – RETALIATION IN VIOLATION OF TITLE VII
                                (42 U.S.C. §§ 2000e, et seq.)

          82.   Plaintiff repeats the allegations contained in Paragraphs 1 through 81 as if fully stated

herein.

          83.   Defendant retaliated against Plaintiff for opposing a practice made unlawful by Title

VII.

          84.   Plaintiff specifically made a report of racist behavior that violated Title VII to

Mentor, but Defendant took no corrective actions in response.

          85.   Instead, Defendant took adverse action against Plaintiff because of her reports of

discrimination based on her perceived race and/or skin color.

          86.   As a result of Defendant’s retaliation, Ms. Pantelas has suffered and is entitled to

damages, including but not limited to: lost wages and benefits, front pay, compensatory damages

including emotional pain and suffering and lost enjoyment of life, attorney’s fees, costs and

expenses.

          WHEREFORE, Plaintiff Diana Pantelas requests that the Court award her damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

her by law.




                                                    11
Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 12 of 16                        PageID #: 12




              COUNT III – DISABILITY DISCRIMINATION UNDER THE ADA
                               (42 U.S.C. § 12101 et seq.)

        87.     Plaintiff repeats the allegations contained in Paragraphs 1 through 86 of the

Complaint as if fully set forth herein.

        88.     At all times herein relevant, Ms. Pantelas was a qualified individual with a

disability within the meaning of the ADA.

        89.     Defendant engaged in unlawful disability discrimination against Ms. Pantelas in

violation of the ADA.

        90.     Defendant’s stated reasons for disciplining Ms. Pantelas were really pretext for

disability discrimination.

        91.     Defendant regarded Ms. Pantelas as being disabled.

        92.     Ms. Pantelas has a record of a disability.

        93.     Defendant failed to engage in the appropriate interactive process with Ms.

Pantelas, despite being aware of and taking adverse action against her as a result of her known

disability.

        94.     Defendant failed to provide Ms. Pantelas with all of the reasonable

accommodations that were necessary for her disability in order to perform the essential functions

of her job.

        95.     As a result of Defendant’s discriminatory actions, Ms. Pantelas has suffered and is

entitled to damages, including but not limited to: lost wages and benefits, front pay,

compensatory damages including emotional pain and suffering and lost enjoyment of life,

attorney’s fees, costs and expenses.

        WHEREFORE, Plaintiff Diana Pantelas requests that the Court award her damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

                                                 12
Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 13 of 16                        PageID #: 13




attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

her by law.

                        COUNT IV – RETALIATION UNDER THE ADA
                                 (42 U.S.C. § 12101 et seq.)

       96.       Plaintiff repeats the allegations contained in Paragraphs 1 through 95 of the

Complaint as if fully stated herein.

       97.       Throughout her employment, Defendant retaliated against Ms. Pantelas for

making multiple reports of ADA violations and requesting accommodations for her disability.

       98.       As a result of Defendant’s retaliatory actions, Ms. Pantelas has suffered and is

entitled to damages, including but not limited to: lost wages and benefits, front pay,

compensatory damages including emotional pain and suffering and lost enjoyment of life,

attorney’s fees, costs and expenses.

   WHEREFORE, Plaintiff Diana Pantelas requests that the Court award her damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

her by law.

COUNT V – VIOLATION OF THE MAINE WHISTLEBLOWER’S PROTECTION ACT
                        (26 M.R.S. §§ 831 et seq.)

       99.       Plaintiff repeats the allegations contained in Paragraphs 1 through 98 as if fully

stated herein.

       100.      Plaintiff engaged in protected activity within the meaning of the Maine

Whistleblower Protection Act (“MWPA”) by making a complaint of abusive/racist behavior,

violations of law, unsafe working conditions, client abuse, and other protected activity, throughout

her employment.

       101.      Plaintiff engaged in the aforementioned protected activity in good faith.
                                                  13
Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 14 of 16                        PageID #: 14




       102.      Defendant took multiple adverse actions against Plaintiff because of her protected

whistleblower activity.

       103.      The aforementioned instance(s) of protected conduct bear a causal relationship to

the adverse employment action(s) alleged herein.

       104.      As a result of Defendant’s whistleblower retaliation, Plaintiff has suffered and is

entitled to damages, including but not limited to: lost wages and benefits, front pay, compensatory

damages including emotional pain and suffering and lost enjoyment of life, attorney’s fees, costs

and expenses.

       WHEREFORE, Plaintiff Diana Pantelas requests that the Court award her damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

her by law.

           COUNT VI – VIOLATION OF THE MAINE HUMAN RIGHTS ACT
                             (5 M.R.S. § 4571 et seq.)

       105.      Plaintiff repeats the allegations contained in Paragraphs 1 through 104 as if fully

stated herein.

       106.      For all of the reasons set forth in Counts I and III above, unlawful discrimination

against Plaintiff has taken place within the meaning of the Maine Human Rights Act.

       107.      For all of the reasons set forth in Counts II and IV above, unlawful retaliation

against Plaintiff has taken place within the meaning of the Maine Human Rights Act.

       WHEREFORE, Plaintiff Diana Pantelas requests that the Court award her damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

her by law.

                                                  14
Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 15 of 16                          PageID #: 15




                 COUNT VII – VIOLATION OF MAINE’S TIMELY AND FULL
                               PAYMENT OF WAGES LAW
                             (26 M.R.S. §§ 621-A and 626 et seq.)

    108.          Plaintiff repeats the allegations contained in Paragraphs 1 through 107 of the

Complaint as if fully stated herein.

    109.          Plaintiff’s unpaid bonus money had the same status as wages earned upon

cessation of her employment with Mentor.

    110.          Plaintiff’s unpaid bonus was earned, due, and owing to Ms. Pantelas after she

agreed to work additional shifts for which the organization was short staffed and therefore the

bonus had the same status as wages earned for purposes of Maine’s Timely and Full Payment of

Wages Law.

    111.          Defendants’ failure to pay Ms. Pantelas these wages owed upon cessation of

employment, or within a reasonable time after demand, amounts to a violation of the TFPWL.

    112.          Under the penalty provisions of the TFPWL, Ms. Pantelas is entitled to an amount

equal to twice the amount of his unpaid wages, plus reasonable attorney’s fees, interest, and costs

of suit.

           WHEREFORE, Plaintiff Diana Pantelas requests that the Court award her damages in the

form of lost back pay, front pay, compensatory damages, liquidated damages, punitive damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

her by law.


                                       JURY TRIAL DEMAND

           Plaintiff Diana Pantelas hereby demands a jury trial on all matters so triable under the laws

and Constitution of the United States and the State of Maine.




                                                    15
 Case 2:21-cv-00054-DBH Document 1 Filed 02/12/21 Page 16 of 16     PageID #: 16




Dated: February 12, 2021           /s/ Laura H. White

                                   ____________________________
                                   Laura H. White, Bar No. 4025
                                   Attorney for Plaintiff
                                   WHITE & QUINLAN, LLC
                                   62 Portland Rd., Suite 21
                                   Kennebunk, ME 04043
                                   (207) 502-7484
                                   lwhite@whiteandquinlan.com


                                   /s/ Danielle Quinlan

                                   ____________________________
                                   Danielle Quinlan, Bar No. 5480
                                   Attorney for Plaintiff
                                   WHITE & QUINLAN, LLC
                                   62 Portland Rd., Suite 21
                                   Kennebunk, ME 04043
                                   (207) 502-7484
                                   dquinlan@whiteandquinlan.com




                                     16
